Exhibit 10.4

 

FARMER BROS. CO.

 

2005 INCENTIVE COMPENSATION PLAN

 

(Amended and Restated as of December 31, 2008)

 

1.             Purpose.  The purpose of this Plan is to further the Company’s
profitability by providing an incentive and reward to key management employees
of the Company who through industry, ability, teamwork with other key management
employees and exceptional service contribute materially to the success of the
Company, and by enhancing the Company’s ability to attract and retain in its
employ key personnel upon whose efforts the success of the Company is dependent.
 The Company desires to adopt this Plan to: provide awards based on the
achievement of corporate goals and specifically measured individual goals that
are consistent with and support the Company’s overall business strategies and
objectives; provide Participants with an incentive for excellence in individual
performance; and promote teamwork.  This Plan entirely supersedes the Company’s
1982 Incentive Compensation Plan (“1982 Plan”).

 

2.             Definitions.  As used in this Plan, the following terms shall
have the following meanings:

 

(a)           “Plan” means this Farmer Bros. Co. 2005 Incentive Compensation
Plan, as it may be amended from time to time.

 

(b)           “Company” means Farmer Bros. Co., a Delaware corporation, and
includes the Company’s subsidiaries and divisions.

 

(c)           “Board of Directors” or “Board” means the Board of Directors of
Farmer Bros. Co.

 

(d)           “Committee” means the Compensation Committee of the Board, or such
other committee as may be appointed by the Board to administer the Plan pursuant
to section 9.

 

(e)           “Fiscal Year” means the year selected by the Company for income
taxation and financial reporting purposes.

 

(f)            “Employee” or “Eligible Employee” means any officer or other key
management employee of the Company (including subsidiaries) who is in the employ
of the Company. No member of the Committee shall be an Eligible Employee while
serving on the Committee or for a period of one year thereafter.

 

(g)           “Participant” means an Eligible Employee to whom an award is made
under this Plan.

 

(h)           “Award” means a Current Award or Deferred Award made by the
Committee pursuant to section 6 of the Plan.

 

(i)            “Current Award” means an Award payable pursuant to
section 7(a) of the Plan.

 

(j)            “Deferred Award” means an Award payable pursuant to section
7(b) of the Plan.

 

1

--------------------------------------------------------------------------------


 

(k)           “Base Salary” means a Participant’s annual pay rate at the end of
the Fiscal Year, without taking into account the following:  (i) any deferrals
of income; (ii) any incentive compensation; or (iii) any other benefits paid or
provided under any of the Company’s other employee benefit plans.

 

(l)            “Performance Criteria” means the attainment of specified levels
of (or percentage changes in) financial performance and other corporate and/or
individual objectives as determined by the Committee in its discretion.

 

(i)            Performance Criteria may measure, without limitation, such
financial performance indicators as the following: adjusted net income, net
sales; total shareholder return; profitability; stock price; economic value
added; profit margin (gross or net); asset turnover; sales growth (whether
measured in pounds of coffee, number of accounts or otherwise); asset growth;
return on investment; earnings per share; return on equity; return on assets;
return on capital; operating cash flow; cost of capital; net income; market
share; working capital; cost reduction; and such other financial metrics
measured solely in terms of the attainment of quantitative targets related to
the Company’s business.

 

(ii)           Performance Criteria may also assess, without limitation,
attainment of corporate and/or individual objectives such as customer
satisfaction, maintenance of good employee relations, safety enhancement,
improved product quality, systems improvement and implementation, acquisitions,
expansion of product lines, creation of operating efficiencies, market share
increase, geographic expansion, enhancement of management depth, succession
planning, financial risk management, and such other objectives important to the
achievement of the Company’s overall business strategies and objectives.

 

(iii)          Performance Criteria may but need not be susceptible to objective
measurement.

 

Performance Criteria may be applied by the Committee as a measure of the
performance of any, all, or any combination of the following: the Company; a
subsidiary, division, department, region, function or business unit of the
Company or any subsidiary; a particular product category or categories of the
Company or any subsidiary; or an individual Participant.

 

(m)          “Target Award” is defined in Section 5.

 

3.             Amount Subject to Awards.  The amount available for Awards under
this Plan each Fiscal Year shall be within the discretion of the Committee.

 

4.             Participants.  Based on its evaluation of an Employee’s
performance, contribution to the Company, compensation, and other criteria it
deems relevant, the Committee shall determine within ninety (90) days after the
beginning of each Fiscal Year, in its sole discretion, the Employees, if any,
who shall be Participants in the Plan for that year.

 

5.             Performance Criteria and Target Award.  With respect to each
Participant, the Committee shall establish in writing the specific Performance
Criteria for such Fiscal Year to be achieved by the Company and/or such
Participant in order for such Participant to earn an Award under this Plan.  The
Committee shall also establish a target Award amount (“Target Award”) for each

 

2

--------------------------------------------------------------------------------


 

Participant based upon the Participant’s past annual compensation, current
salary, job responsibilities and past and expected future job performance.  The
Committee may consult with senior management executives of the Company and the
Plan Participants in establishing such Performance Criteria and Target Awards to
the extent deemed appropriate by the Committee.  Performance Criteria may vary
from Participant to Participant and between groups of Participants.  The
Committee shall for each Fiscal Year establish a formula or matrix for each
Participant pursuant to which his or her Award shall be determined based upon
the degree of achievement of such Performance Criteria.  This formula or matrix
may take into account Performance Criteria achieved in prior Fiscal Years.  In
addition, the relative weight among specific Performance Criteria shall be
determined by the Committee in its discretion.  The Committee shall inform each
Participant of the Performance Criteria, Target Award and formula or matrix for
determining achievement of the Performance Criteria and calculation of the Award
which are applicable to the Participant’s Award.  The Committee shall have the
discretion at any time to add additional Performance Criteria and to modify any
objectives or performance levels designated in relation to previously
established Performance Criteria.  The Performance Criteria for each
Participant, once established, shall continue for subsequent Fiscal Years unless
modified by the Committee.  Depending on the level of achievement of applicable
Performance Criteria, a Participant’s actual Award can exceed his or her Target
Award.

 

6.             Determination of Awards.

 

After the end of each Fiscal Year and promptly upon availability of the
Company’s audited financial statements, the Committee shall review and evaluate
the Performance Criteria applicable to the Fiscal Year for each Participant in
light of the Company’s and/or such Participant’s performance measured in
accordance with such criteria, and shall determine whether and to what extent
the Performance Criteria have been satisfied and the amount of the Award, if
any, to be made to the Plan Participant.  The executive officers of the Company
shall provide all information necessary to enable the Committee to make the
determination promptly following fiscal year-end.  The Committee may in its
discretion consult with such Participant’s immediate supervisor (i.e.,
responsible Vice President and/or the President and CEO) with respect to whether
any Performance Criteria measured by such Participant’s individual performance
have been achieved.  Achievement of financial Performance Criteria shall be
determined by adding back any past or current Award made under the Plan or any
award under the 1982 Plan which otherwise would affect the result unless the
Committee determines otherwise.  If a Performance Criterion is not susceptible
to objective measurement, the Committee shall determine the level of attainment
in good faith on a subjective basis.  Payment of Awards, less withholding taxes,
shall be made to Participants as provided in section 7, but only upon the
Committee’s certification that the applicable Performance Criteria have been
satisfied and upon determination of the amount of each Award.  No Award shall be
deemed to be earned under the Plan prior to the Committee’s certification and
Award determination.

 

Notwithstanding anything contained in this Plan to the contrary and regardless
of whether any or all of the Performance Criteria have been achieved, whether in
whole or in part, the Committee may in its discretion eliminate entirely,
reduce, or increase any Award to a Participant in order to reflect additional
considerations relating to the Company and/or such Participant’s individual
performance.  In determining whether an Award will be, eliminated, reduced or
increased, the Committee shall consider any changes in circumstances which may

 

3

--------------------------------------------------------------------------------


 

have occurred during the Fiscal Year, including, without limitation, changes in
accounting practices or applicable law, extraordinary items of gain or loss,
discontinued operations, restructuring costs, sales or dispositions of assets
and acquisitions, and such Participant’s individual performance.  Any action by
the Committee under this paragraph shall be conclusive and binding on the
Company and the Participant.

 

7.             Payment of Awards.

 

(a)           Current Awards.  Current Awards for a Fiscal Year shall be paid in
a lump sum as soon as practicable after the Committee’s determination pursuant
to Section 6 and in all events not later than the December 31 that follows the
end of such Fiscal Year.

 

(b)           Deferred Awards.  Prior to the beginning of any Fiscal Year, the
Committee may, in its sole discretion, allow Participants to elect to defer
payment of any Award they may receive with respect to that Fiscal Year beyond
the date such Award would be paid pursuant to Section 7(a) but for such deferral
election.  Any such deferral election shall be made in a form and manner
prescribed by the Committee, shall be filed with the Committee no later than the
last day of the Fiscal Year that proceeds the Fiscal Year to which the Award
relates (or such earlier deadline as may be prescribed by the Committee).  Any
such deferral of payment must comply with any applicable requirements of
Section 409A of the U.S. Internal Revenue Code.

 

8.             Designation of Beneficiaries.

 

Each Participant shall file with the Committee a written designation of the
person or persons who shall be entitled to receive any amounts payable under
this Plan after the Participant’s death.  The Participant may designate natural
persons, charitable institutions, trusts, or the Participant’s estate as
beneficiaries.  A Participant may name one or more contingent beneficiaries.
 Unless otherwise designated by a Participant, payments shall be divided equally
among co-beneficiaries.  A Participant may from time to time revoke or change a
beneficiary designation without the consent of any prior beneficiary by filing a
new designation with the Committee.  The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt.

 

If no such beneficiary designation is in effect at the time of a Participant’s
death, or if no designated beneficiary survives the Participant, or if such
designation conflicts with law, the payment of the amount, if any, payable under
the Plan after his death shall be made to the Participant’s estate.  If the
Committee is in doubt as to the right of any person to receive such amount, the
Committee may retain such amount, without liability for any interest thereon,
until the rights thereon are determined, or the Committee may pay such amount
into any court of appropriate jurisdiction and such payment shall be a complete
discharge of the liability of the Plan, the Company and the Committee therefor.

 

9.             Administration.

 

The Plan shall be administered by the Compensation Committee of the Board of
Directors or such other committee as may be appointed by the Board of Directors.
 The

 

4

--------------------------------------------------------------------------------


 

Committee shall have full power and authority to construe, interpret and
administer the Plan.  All decisions, actions or interpretations of the Committee
shall be final, conclusive and binding upon all parties unless overruled by the
Board of Directors.

 

The Committee shall consist of two or more members, each of whom shall be
appointed by, shall remain in office at the will of, and may be removed, with or
with cause by the Board of Directors.  Any member of the Committee may resign at
any time.  No member of the Committee shall be entitled to act on or decide any
matter relating solely to himself or any of his rights or benefits under the
Plan.  No member of the Committee shall be entitled to receive an Award under
this Plan while serving on the Committee or within one year thereafter.  The
members of the Committee shall not receive any special compensation for serving
in their capacities as members of the Committee.  No bond or other security need
be required of the Committee or any member thereof in any jurisdiction.

 

The procedures for the proceedings of the Committee shall be established by
resolution of the Board of Directors, absent which resolution the procedures
applicable under the Company’s Bylaws to proceedings of the Board of Directors
shall apply to the proceedings of the Committee.

 

No member of the Committee shall be personally liable by reason of any contract
or other instrument executed by him or his behalf in his capacity as a member of
the Committee nor for any mistake of judgment made in good faith, and the
Company shall indemnify and hold harmless each member of the Committee and each
other officer, employee or director of the Company to whom any duty or power
relating to the administration or interpretation of the Plan has been delegated,
to the fullest extent permissible under the California General Corporation Law.

 

10.           Amendment or Termination.  The Board of Directors reserves the
right at any time to amend, suspend, or terminate the Plan in whole or in part
and for any reason without the consent of any Participant or beneficiary;
provided that no such action shall adversely affect the rights of Participants
or beneficiaries with respect to Awards made prior to such action.  Subject to
the foregoing provision, any amendment, modification, suspension, or termination
of any provisions of the Plan may be retroactively applied.

 

11.           General Provisions.

 

Nothing contained in the Plan shall give any Employee the right to be retained
in the employ of the Company or affect the right of the Company to dismiss any
Employee.  The adoption of the Plan or designation of an Eligible Employee as a
Plan Participant shall not create a right in any Employee to receive an Award
under the Plan.  No Award under the Plan shall be considered as compensation
under any employee benefit plan of the Company except as otherwise determined by
the Committee.

 

If the Committee shall find that any person to whom any amount is payable under
the Plan is unable to care for his affairs because of illness or accident, or is
a minor, or is under any other disability, then any payment due him (unless a
prior claim therefore has been made by a duly appointed legal representative),
may, if the Committee so directs the Company, be paid to

 

5

--------------------------------------------------------------------------------


 

his spouse, a child, a relative, an institution maintaining or having custody of
such person, or any other person deemed by the Committee to be a proper
recipient on behalf of such person otherwise entitled to payment.  Any such
payment shall be a complete discharge of the liability of the Plan, the Company,
and the Committee therefor.

 

Except insofar as may otherwise be required by law, no amount payable at any
time under the Plan shall be subject in any manner to alienation by
anticipation, sale, transfer, assignment, bankruptcy, pledge, attachment,
charge, or encumbrance of any kind nor in any manner be subject to the debts or
liabilities of any person and any attempt to so alienate or subject any such
amount, whether presently or thereafter payable, shall be void.  If any person
shall attempt to, or shall, alienate, sell, transfer, assign, pledge, attach,
charge, or otherwise encumber any amount payable under the Plan, or any part
thereof, or if by reason of his bankruptcy or other event happening at any such
time such amount would be made subject to his debts or liabilities or would
otherwise not be enjoyed by him, then the Committee, if it so elects, may direct
that such amount be withheld and that the same or any part thereof be paid or
applied to or for the benefit of such person, his spouse, children or other
dependents, or any of them, in such manner and proportion as the Committee may
deem proper.

 

The Participant shall have no right, title or interest whatsoever in or to any
investments which the Company may make to aid it in meeting its obligations
hereunder.  Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, joint venture or partnership between the Company and the
Employee or any other person.  To the extent that any person acquires a right to
receive payments from the Company under this Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company.  All
payments to be made hereunder shall be paid in cash from the general funds of
the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payments of such amounts.

 

All Deferred Awards under the Plan constitute unfunded deferred compensation
arrangements for a select group of key management personnel and all rights
thereunder shall be governed by and construed in accordance with the laws of
California.

 

The Committee shall make such adjustments as it deems equitable in the event the
Company changes its fiscal year.

 

12.           Effective Date of the Plan.  This Plan shall be effective for
Awards made for the Fiscal Year ending June 30, 2006.  Awards made for any prior
Fiscal Year shall be governed by the 1982 Plan.

 

6

--------------------------------------------------------------------------------